PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/089,589
Filing Date: 28 Sep 2018
Appellant(s): QIU et al.



__________________
Charles A Bieneman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 6, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 28, 2021 from which the appeal is taken is being maintained by the examiner.

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-8, 10-14, 16-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0353206) in view of Shehata et al. (US 2015/0142211).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0353206) and Shehata et al. (US 2015/0142211), as applied to claims 6 and 14 above, in view of Downey et al. (US 2015/0323930).

(3) Response to Argument
A. Rejection to Claims 10 and 16.
With respect to the rejections of claims 10 and 16 under 35 U.S.C. 103 as being unpatentable over Wang in view of Shehata, the Appellant contends one (1) issue as follows:
Appellant asserts Wang does not disclose “the communication interface is programmed to transmit a destination location to the mobile aerial vehicle after transmitting the control command” (Appeal Brief page 8). Appellant further asserts the portion of Wang cited as 
Regarding this assertion, the adjustment of the antennae (Wang - ¶264-274) is simply one aspect of the disclosure in Wang.  The calculations of Wang as cited simply disclose the calculation of a relative position of the vehicle to the UAV which is providing explicit ENU (East-North-Up) coordinates between the vehicle and the drone.  While the BRI of the term “destination location”, as disclosed in the Appeal Brief page 7, does provide a valid interpretation of the claim language, within the Final Rejection, the destination location is the vehicle itself. There are multiple recitations of a user sending a control command (Wang - ¶302) and more specifically, a return command (Wang - ¶232 and ¶343) corresponding to the recited generate a control command and is programmed to command the communication interface to transmit the control command to the mobile aerial vehicle. Appellant’s specification ¶50-54 disclose multiple different possibilities for the control command to return to a parking location.
Regarding the more specific assertion that Wang does not explicitly disclose transmitting a destination location, Wang discloses in multiple instances explicitly:
“the communications may include information about the location of the vehicle. The UAV may use the information about the location of the vehicle to control the flight path of the UAV … The UAV may use the information about the location of the vehicle to return to the vehicle and/or land on the vehicle” (Wang - ¶232)

“The user may send any type of command to the UAV. The command may control the motion of the UAV. The command may control the flight of the UAV. The command may control the takeoff and/or landing of the UAV… The command may be used to control the position, orientation, velocity, angular velocity, acceleration, and/or angular acceleration of the UAV… the command may initiate a sequence that causes the UAV to take off and/or land on the vehicle.” (Wang - ¶302) 

transmitting a destination location to the mobile aerial vehicle where returning to the vehicle is the destination which may be utilized to return to the vehicle and/or land on the vehicle corresponding to the recited transmitting the control command, which when utilizing the return button in Wang ¶343 explicitly teaches all of the elements as claimed.
Wang ¶302 further discloses sending commands to the UAV corresponding to the recited transmitting the control command where sending a command to control the position or to command initiating a sequence that causes the UAV to land on the vehicle inherently must include position information whether the destination information is simply the position or the landing on the vehicle corresponding to the recited transmitting a destination location to the mobile aerial vehicle.
The cited portion in the Final Rejection discloses the actual calculation of the relative positioning of the vehicle to the UAV, and with further development in additional cited portions above, it is clear that Wang does in fact disclose the communication interface is programmed to transmit a destination location to the mobile aerial vehicle after transmitting the control command as claimed given the user input to command the UAV as well as transmitting the location/coordinates/position controls for the UAV to perform said movements.

In parallel, Shehata further discloses a waypoint mode where a waypoint is a user-specified position (Shehata - ¶44 and ¶77-79) where the waypoint corresponding to the recited transmitting a destination location to the mobile aerial vehicle and selecting of the waypoint itself is the user control mode used for automated control of vehicles (Shehata - ¶75) corresponding to the recited transmitting the control command. 
Both references have explicit recitations of selecting and transmitting a destination location as defined by the Appellant’s stated BRI of the element.

Therefore the rejections of the Final Office Action of 1/28/21 are maintained.

(4) Conclusion to Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
Conferees:
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665     

/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.